PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FOREVER CHEER INTERNATIONAL LIMITED
Application No. 16/871,628
Filed: 11 May 2020
For: PHARMACEUTICAL COMPOSITIONS FOR TREATING PAIN
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition to withdraw holding of abandonment filed February 18, 2022.

The petition is DISMISSED.

The application became abandoned November 5, 2021, for failure to timely submit a proper reply to the final Office action mailed August 4, 2021, which set a three (3)-month shortened period for reply. On November 3, 2021, applicant submitted an amendment after final and a Certification and Request for consideration under the After Final Consideration Pilot Program 2.0 (AFCP 2.0). On February 18, 2022, the Office mailed an AFCP 2.0 Decision stating that the after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program, and that the after final amendment will be treated under pre-pilot procedure. An Advisory Action Before the Filing of an Appeal Brief was also mailed, stating the after final amendment would be treated under pre-pilot procedure because the amendment set of claims changes the scope in such a way that more than the allotted two hours will be necessary to further consider and search. The Advisory Action also stated that the reply fails to place the application in condition for allowance, and that the period for reply expired three (3) months after the mailing date of the final Office action. 

Applicant asserts that the holding of abandonment should be withdrawn because the examiner stated in a telephone conversation that the application was not forwarded to the examiner under February 9, 2022, more than 6 months after the date the final Office action was mailed “due to a technical issue”, and that the reply was timely filed in response to the final Office action.

Petitioner’s arguments have been considered, but are not persuasive.

The Frequently Asked Questions (FAQs) regarding to AFCP 2.0 Pilot Program clearly state that an AFCP 2.0 request does not affect the 6-month statutory deadline for responding to a final rejection. The statutory period for reply expired 6 months from the mailing date of the final rejection, regardless of any AFCP 2.0 submission.1 As such, whether applicant received a decision under the AFCP 2.0 program, vel non, applicant was required to timely file a proper reply to the final Office action mailed August 4, 2021. While it is regrettable that applicant did not soon a receive a response, as noted in the FAQs, if an applicant has not been contacted by the examiner or received a response within one month of filing, it is advisable to contact the examiner to inquire as to the status of the AFCP 2.0 request.2

The Federal Register Notice3 setting forth the After Final Consideration Pilot Program 2.0 states the following:

B. Processing of AFCP 2.0 Submissions

Upon verifying that the AFCP 2.0 submission complies with the requirements of the program, the examiner will perform an initial review of the amendment. During the initial review, the examiner will determine if additional search and/or consideration would be required to determine whether the amendment would distinguish over the prior art, and if such search and/or consideration would be possible within the time allotted to them under the AFCP 2.0 program. If additional search and/or consideration would be required but could not be completed within the allotted time, the examiner will process the submission consistent with current practice concerning responses after final rejection under 37 CFR 1.116, e.g., by mailing an advisory action.4

The showing of record is that the examiner’s action in mailing an Advisory Action was not inconsistent with the AFCP 2.0 program in that the examiner determined that additional search and consideration would be required to determine whether the amendment would distinguish over the prior art, and such search and/or consideration would not be possible within the time allotted under the AFCP 2.0 program. 

37 CFR 1.135 states, in pertinent part. 

(a) If an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise.

(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

It is clear from 37 CFR 1.116 that abandonment of an application is risked when an amendment after a final Office action is filed. The rule clearly indicates that the mere filing of an amendment does not relieve petitioners of the duty of taking appropriate action to save the application from abandonment.  Therefore, whether petition received an Advisory Action or not, prior to the expiration of the six month statutory period, the only right petitioner was entitled to was that of appealing the final rejection, filing a continuing application, or requesting continued examination by filing a submission and the required fee.

The application was therefore properly held abandoned for failure to timely submit a proper reply to the final Office action mailed August 4, 2021.

The petition is dismissed.

If petitioner has evidence that a proper reply was timely filed, petitioner should provide evidence of that reply with a renewed petition. 

Any request for reconsideration must be filed within TWO (2) MONTHS of the date of this decision. This time period may not be extended. 37 CFR 1.181(f).

ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web5 

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl:		PTO/SB/64 (10-21) Petition For Revival of an Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(a)




    
        
            
        
            
        
            
    

    
        1 Frequently Asked Questions – AFCP 2.0 Pilot Program, Answer to Q6. https://www.uspto.gov/sites/default/files/documents/afcp2-0faq.pdf. 
        2 Id. See answer to Q7.
        3 After Final Consideration Pilot Program 2.0, Notice, 78 Fed. Reg. 29117 (May 17, 2013).
        4 Id. at 29118-19.
        5 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)